The following certification to the Supreme Court, and its answer thereto, make clear the reasons for our later announced holding on this appeal, to-wit:
"To the Honorable Supreme Court of Alabama,
"Gentlemen:
"There is pending in this court an appeal taken by the State of Alabama under the provisions of Code 1928, Sec. 3239, Code 1940, Tit. 15, § 370, from a judgment of the Morgan County Court holding to be unconstitutional and void the Act of the Legislature of Alabama approved March 2nd 1937, the title of which Act is: 'To regulate the business of selling used motor vehicles by dealers not residing in or having a permanent place of business in the State of Alabama, and by resident dealers purchasing, handling and selling used vehicles, used or acquired from nonresident dealers; to require the registration of all used motor vehicles brought into the State of Alabama for the purpose of sale, with Probate Judges in several counties; to require all such dealers to execute and deliver to such purchaser of such used vehicles, a bond indemnifying the purchaser against failure of title, breach of warranty, or fraudulent misrepresentation; to define the terms "dealer" and "vendor", and to provide penalties for the violation of the provisions of this Act.' Gen. and Local Acts Alabama Extra Session 1936-1937, p, 263, Code 1940, Tit. 36, § 104 et seq.
"The occasion of said holding by the Morgan County Court was a prosecution instituted by affidavit against one Pat Kimbrough for a violation of the terms of said above-described act (and, incidentally, for a violation of the amendment — not material to the constitutional question presented — of said act found in General Acts Alabama 1939 at page 988, Code 1940, Tit. 36, § 107), wherein the demurrers of defendant Kimbrough taking the point that said act was in violation of numerous sections of the Constitution of Alabama of 1901, and of the Constitution of the United States, were sustained.
"The sole question presented in the appeal is the constitutionality, vel non, of the above-described act of the Legislature of Alabama.
"The judges of this court are unable to reach an unanimous conclusion, or decision, *Page 237 
as to the correct solution of the question posed by the appeal mentioned.
"Accordingly, under the authority of Title 13, Sec. 88, of the Code of 1940, Code 1928, Sec; 7311, I am, as one of the judges of the Court of Appeals, certifying to you this question:
"1. Is or not the Act of the Legislature of Alabama approved March 2nd 1937, described hereinabove, a valid, constitutional enactment?
"For your assistance I transmit herewith the record, together with all briefs of counsel, in the appeal mentioned — the said record bearing endorsements: '8th Div. 155, State of Alabama, Appellant, v. Pat Kimbrough, Appellee.'
                        "Respectfully submitted, "JAMES RICE As Judge of the Court of Appeals of Alabama."
"To the Court of Appeals of Alabama:
"In response to request certified to us by Judge RICE, a copy of which is hereto attached, we respectfully submit: